               Case 6:15-bk-10745-KSJ       Doc 69       Filed 10/14/20   Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov
In re:                                                                                Chapter 13
                                                                    Case No.: 6:15-bk-10745-KSJ
JONATHAN JAY SCHECHTER
RENE LYNN SCHECHTER

      Debtors.
____________________________/

                    BSI FINANICAL SERVICES’ RESPONSE TO
            DEBTORS’ MOTION TO ENFORCE ORDER GRANTING MOTION
         FOR APPROVAL OF PERMANENT MORTGAGE MODIFICATION [D.E. 65]

          Secured Creditor, BSI FINANCIAL SERVICES, AS SERVICING AGENT FOR US

BANK TRUST N.A., AS TRUSTEE OF THE IGLOO SERIES III TRUST (“BSI Financial

Services” or “Secured Creditor”) by and through its undersigned attorney, files its Response to

Debtors’ Motion to Enforce Order Granting Motion for Approval of Permanent Mortgage

modification [D.E. 65], and thereto states as follows:

          1.     On December 31, 2015, (the “Petition Date”), the debtors, Jonathan Jay Schechter

and Rene Lynn Schechter (the “Debtors’) filed its Voluntary Petition under Chapter 13 of the

United States Bankruptcy Code [D.E. 1].

          2.     On January 7, 2016, the Debtor filed a Motion for Referral to Mortgage

Modification Mediation with Nationstar Mortgage, LLC (“Secured Creditor’s Predecessor) [D.E.

9].

          3.     On January 8, 2016, the Court entered the Order Directing Mortgage Modification

Mediation [D.E. 10].

          4.     On May 17, 2016, Mediator Leanna A. Levett filed a First Mediator's Report and

Notice of Completion of Mediation [D.E. 27] (the “Mediator’s Report”).            Pursuant to the

Mediator’s Report, the parties reached a temporary loan modification agreement.
             Case 6:15-bk-10745-KSJ          Doc 69     Filed 10/14/20     Page 2 of 4
                                                                         Case No.: 6:15-bk-10745-KSJ



       5.      On May 31, 2016, the Debtor filed a Motion for Approval of Temporary

Mortgage Modification Mediation Agreement [D.E. 28].

       6.      On June 1, 2016, this Court entered the Order Granting Motion for Approval of

Temporary Mortgage Modification Mediation [D.E.29].

       7.      On June 9, 2016, the Debtor filed a Motion for Approval of Permanent Mortgage

Modification Mediation Agreement [D.E. 33] on negative notice.

       8.      On July 11, 2016, this Court entered the Order Granting Motion for Approval of

Permanent Mortgage Modification Mediation [D.E. 47] (the “Order Approving Permanent Loan

Modification”).

       9.      On December 15, 2017, Secured Creditor filed the Notice of Transfer of Claim

[D.E. 57] which evidenced the transfer of the claim from Secured Creditor’s Predecessor to

Secured Creditor.

       10.     On July 27, 2020, the Debtor filed its Motion to Enforce Order Granting Motion

for Approval of Permanent Mortgage Modification [D.E. 65] (the “Motion to Enforce”) and a

hearing on the Motion to Enforce has been scheduled for October 15, 2020 at 1:30 p.m.

       11.     Pursuant to the Motion to Enforce, the Debtors allege that Secured Creditor has

failed to comply with the Court’s Order Approving Permanent Loan Modification; specifically,

that the principal balance has not been properly adjusted to reflect a deferred principal amount of

$85,000.00 pursuant to the loan modification.

       12.        Creditor is currently reviewing the loan and seeks a continuance of the hearing on

the Motion to Enforce to allow Secured Creditor additional time to conduct a thorough analysis

of the loan in an effort to address and resolve the allegations raised in the Motion to Enforce.




                                                 -2-
             Case 6:15-bk-10745-KSJ          Doc 69      Filed 10/14/20     Page 3 of 4
                                                                          Case No.: 6:15-bk-10745-KSJ



       13.     Counsel for Secured Creditor has requested information and accounting records

from Secured Creditor in an effort to formulate a more accurate and proper response to the

Motion to Enforce. However, counsel asserts that due to the timing of its retention as counsel for

Secured Creditor it has not had sufficient time in which to receive the requested information nor

to review and conduct an investigation of the circumstances leading up to the allegations

contained in the Motion to Enforce.

       14.     Counsel for Secured Creditor respectfully requests that this Court continue the

hearing on the Motion to Enforce so as to allow counsel and Secured Creditor to further

investigate the allegations in an effort to resolve the matter.

       WHEREFORE, Secured Creditor, respectfully requests that the Court continue the

hearing on the Motion to Enforce so as to allow undersigned counsel and Secured Creditor to

properly investigate allegations to properly formulate a supplemental response and/or attempt to

resolve the Motion to Enforce, and for any such other relief as the Court deems appropriate.

Dated this 14th day of October, 2020.


                                                       Respectfully submitted,

                                                       GHIDOTTI | BERGER, LLP
                                                       Attorneys for Secured Creditor
                                                       1031 North Miami Beach Blvd.
                                                       North Miami Beach, FL 333162
                                                       Telephone: (305) 501.2808
                                                       Facsimile: (954) 780.5578

                                                       By: /s/ Melbalynn Fisher
                                                               Melbalynn Fisher, Esq.
                                                               Florida Bar No. 107698
                                                               mfisher@ghidottiberger.com




                                                 -3-
            Case 6:15-bk-10745-KSJ         Doc 69     Filed 10/14/20     Page 4 of 4
                                                                       Case No.: 6:15-bk-10745-KSJ



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 14, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:


     Debtor                                            Debtor’s Counsel
     Jonathan Jay Schechter                            Rene Lynn Schechter
     5732 Covington Cove Way                           5732 Covington Cove Way
     Orlando, FL 32829                                 Orlando, FL 32829

     Debtors’ Counsel                                  Trustee
     Jonathan D Eichelberger                           Laurie K Weatherford
     Myers, Eichelberger & Russo, P.L.                 Post Office Box 3450
     5728 Major Boulevard, #735                        Winter Park, FL 32790
     Orlando, FL 32819


     U.S. Trustee
     United States Trustee - ORL7/13, 7
     Office of the United States Trustee
     George C Young Federal Building
     400 West Washington Street, Suite 1100
     Orlando, FL 32801


                                             By:     /s/ Melbalynn Fisher
                                                         Melbalynn Fisher, Esq.




                                               -4-
